Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Status of the Claims
Claims 1-5, 7, 8, 10, 12, 13 and 15-24 are pending in a Response dated 09/01/2022. 
Claims 13 and 15-20 have been withdrawn by way of applicant’s oral election of 08/13/2021 and as a result, claims 1-5, 7, 8, 10, 12 and 21-24 are rejected. 

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 09/01/2022 before the mailing date of the current action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. Please note that foreign language document has only been considered to the extent that an English language abstract, translation of statement of relevance has been provided to the examiner. Thus, only they are considered to the extent those have been provided.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 

Withdrawn rejections:
Applicant's amendments and arguments filed 09/01/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-5, 7, 8, 10, 12 and 21-24 are rejected under 35 USC 103 as being obvious over Garruto et al. (US2017/0224760A1) in view of Kim et al. (KR102120992B1, published on 2020-06-10, citation is obtained from corresponding US2021/0236406A1) as evidenced by Cayman Chemical, “Product Information, Acetyl Hexapeptide-3 (acetate)”, 2019, page 1 and further in view of Bojarska, “Amino Acids and Short Peptides as Anti-Aging “Superfood”, Int J Nutr Sci. 2020; 5(1):1039. Published on  June 5, 2020; and Margulies et al. (US2010/0055138A1). 
Specifically, claims 1-5, 10, 12 and 21-24 are rejected by Garruto in view of Kim and Bojarska; 
Claims 7-8 are rejected by Garruto in view of Kim, Bojarska and Margulies. 

Applicant claims including the below claim 1 filed on 09/01/2022:

    PNG
    media_image1.png
    81
    787
    media_image1.png
    Greyscale


Determination of the scope and content of the prior art
(MPEP 2141.01)
Garruto teaches compositions and methods for invasive and non-invasive procedural skincare, e.g., promoting healthy skin, skin regeneration, skin repair, skin bed preparation and enhanced wound healing (abstract); the compositions comprise: one or more dipeptides and one or more hexapetides ([0006] and [0088]) wherein the first one dipeptide includes KP (=lysine-proline) and the second peptides include one or more hexapeptides ([0103]); and the compositions further contain pharmaceutical or cosmetic excipients such as  carriers, pH adjusting agents, etc. ([0094] and [0099]) wherein the carrier includes silicone such as cyclosiloxane, silicone elastomer, dimethicone ([0125] and [0143])), water, ethanol, polyol, etc. ([0191]) (instant claims 1 and 21-24, in part); the peptides are present in an amount of about 0.005% to less to about 50% in the formulation ([0098]), and in particular, the first peptide in the formulation is present in an amount of 0.01 to 0.01 to 20%, and the second peptide (e.g., hexapeptide) is present in an amount of 0.01 to 20% ([0101]) which overlaps the instant range of 2 to 30% (instant claim 3), and the ratios of instant claims 4-5 would be optimized from the overlapping amounts of first/second peptides of Garruto (instant claims 4-5); the formulation is provided with gelatin capsule or softgel capsule ([0186]) (instant claims 10 and 12). The prior art composition is effective to skin rejuvenation or resurfacing, wrinkle reduction, wart and fungus removal, thinning or removal of scars, retinoid treatment, abdominoplasty, or surgical treatments and procedures ([0070-0071]).  
However, Garruto does not expressly teach hexapeptide being acetyl hexapeptide of instant claims 1-2 and 21-24.  The deficiency is cured by Kim. 
Kim teaches a cosmetic or pharmaceutical composition comprising metal layered hydroxide complex and method of preparing same where the complex comprises an active ingredient and at least one peptide-based surface modifier and the at least one surface modifier includes peptides containing 2 to 8 amino acid, e.g., dipeptide, acetyl hexapeptide-1 (ARHLFW), acetyl hexapeptide-3 (EEMQRR), acetyl hexapeptide-6 (VEPIPY), etc. ([0046-0048]) in an amount of 0.05%- 69.71% (Tables 12) and the composition contains carrier, excipients ([0051]). As evidenced by Cayman Chemical, “Product Information, Acetyl Hexapeptide-3 (acetate)”, 2019, page 1, acetyl hexapeptide-3 contains sulphur. Acetyl hexapeptide-3 contains sulphur in its structure (instant claim 1-2 and 21-24: acetyl hexapeptides); the composition exhibits superior controlled releasability of the active agent and increases the absorption to skin when applied to skin as cosmetics including cleansers, oil, powder, gel, foundation, emulsion foundation, solution, suspension, emulsion, paste, cream, wax foundation and spray ([0032], [0050] and [0054]); and the composition may be formulated into any one dosage such as capsules, powders, pills, granules, suspensions, etc. ([0052]); the solid capsule formulation may be prepared by mixing the compounds with at least one excipients, starch, gelatin, cellulose ([0014]); and the composition comprises carriers such as deionized water, excipients etc.([0051]). 
However, Garruto in view of Kim does not expressly teach embodiments of e.g., instant claims 1-2 and 21-24. The deficiency is cured by Bojarska. 
Bojarska discloses lysine helps make skin firm by reinforcing its supportive elements and it hydrates skin and helps increase strengthens the skin’s surface and increases immunity to viruses and Proline has the greatest capacity of water binding (page 3, line 22-7), and acetyl hexapeptide inhibits the release of the neurotransmitter and reduces wrinkles with less toxic compared with Botox (page 6, 3-4th paras.) 
However, Garruto in view of Kim does not expressly teach additional amino acid of instant claim 7 and complex structure of instant claim 8. The deficiencies are cured by Margulies. 
Margulies teaches topical formulations comprising colloidal metal for treating or preventing skin conditions and the formulations are useful as anti-aging agents or, anti-wrinkle agents(title); the formulations further comprises peptides including hexapeptide, argireline (acetyl hexapeptide-3), etc. that can mitigate the effects of skin-aging ([0089]) and proteins or amino acids including glycine, alanine, proline, lysine, etc. ([0091]) (instant claim 7); the composition is provided in pill, tablet, capsule made of gelatin ([0017] and [0137]); and the carrier includes water, silicones, oil, dimethicone ([0120]-[0121] and the Examples).   

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Garruto is that Garruto does not expressly teach expressly teach hexapeptide being acetyl hexapeptide of instant claims 1-2 and 21-24. The deficiencies are cured by Kim.  
2. The difference between the instant application and the combined teachings of Garruto in view of Kim is that the combined teachings do not disclose embodiments of e.g., instant claims 1-2 and 21-24. The deficiency is cured by Bojarska.
3. The difference between the instant application and the combined teachings of Garruto in view of Kim/Bojarska is that the combined teachings do not expressly teach amino acid of instant claim 7 and complexed with dipeptides of instant claim 8. The deficiencies are cured by Margulies. 
4. The difference between the instant application and the applied art is that the applied art does not expressly teach the exact ranges of instant claims 3-5. 
5. The applied art does not expressly teach the claimed species of hexapeptides and capsule materials other than those of the applied art. 


Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.
Indeed, MPEP 2141.03 (I) states: “The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). This is because “The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention.” (MPEP 2141.03(1)) and an artisan must be presumed to know something about the art apart from what the references disclose. See In re Jacoby, 309 F.2d 513, 516 (CCPA 1962). “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR, 550 U.S. at 421, 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396. (MPEP 2141.03 (I)). “It is to be presumed also that skilled workers would as a matter of course, if they do not immediately obtain desired results, make certain experiments and adaptations, within the skill of the competent worker.” (MPEP 716.07). In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(11)).

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to replace at least two hexapeptides of Garruto with e.g., acetyl hexapeptides-3 and/or -6 of Kim or to further add acetyl hexapeptides of Kim to the composition comprising at least two hexapeptides of Garruto.  
One of the skilled in the art would have been motivated to do so because Garruto and Kim are in analogous art in that both compositions provide enhanced properties when applied to skin and accordingly, replacement would have yielded no more than predictable results, devoid of evidence to the contrary, and/or addition of acetyl hexapeptides of Kim to the composition comprising hexapeptide of Garruto would enhance the skin properties, devoid of evidence to the contrary. 

2. One of ordinary skill would be motivated to do this because a reference is analyzed using its broadest teachings. MPEP 2123 [R-5].
Where, as here, the specific combination of features claimed is disclosed within the broad teachings of the reference but the references (Garruto in view of Kim/Bojarska) does not disclose the specific combination of variables (e.g., dipeptide of Lys-Pro and at least two acetyl hexapeptides) in a specific embodiment or in a working example, “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). 
However, "when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). "[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious", the relevant question is "whether the improvement is more than the predictable use of prior art elements according to their established functions." (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 "need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR v. Teleflex, 127 S.Ct. 1727, 1741 (2007). The Court emphasized that "[a] person of ordinary skill is ... a person of ordinary creativity, not an automaton." Id. at 1742.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the disclosed elements and embodiments of the cited references to prepare the instantly claimed composition (from Garruto in view of Bojarska, e.g., KP (Lys-Pro) for skin strengthening and at least two hexapeptides and from Kim in view of Bojarska, various acetyl hexapeptides such as acetyl hexapeptide-3 and/or -6 for the same purpose).  Such a rearrangement by a person of ordinary skill in the art who is not an automaton to yield the instantly claimed invention is within the purview of the ordinary skilled artisan upon reading the cited reference and would yield predictable results.

3. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to modify the teachings of Garruto in view of Kim with amino acids of and Margulies in order to improve skin regenerative process. Further, the properties of complex formation with dipeptide via covalent binding or electrostatically attraction would be implicit because Garruto teaches KP dipeptides and Margulies teaches additional amino acids and therefore, the claimed features are a natural result of the combination of elements. Net MoneyIN, Inc. v. VeriSign, Inc., 545 F.3d 1359, 1371 (Fed. Cir. 2008). (inherency is limited when applied to obviousness and is present only when the limitation at issue is the “natural result” of the combination of prior art elements; quoting In re Oelrich, 666 F.2d 578, 581 (CCPA 1981)).  See also In Sandoz Inc. v. EKR Therapeutics, LLC, IPR2015-00008, slip. op. at 6 (Apr. 24, 2015), the Board found that "Petitioner's inherency argument also fails," and cited Par for the proposition that "[(Inherency may supply a missing claim limitation in an obviousness analysis" only if "the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art. 

4. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art range of hexapeptide with the claimed range without undue experimentation because the prior range as noted above is overlap the claimed range, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to optimize the amounts of acetyl hexapeptide and dipeptide of the applied art with the claimed ranges because Garruto teaches overlapping amounts of dipeptide and hexapeptide, and Kim teach amount of acetyl hexapeptides, and thus, depending on the intended purpose and properties, the ratio of acetyl hexapeptide to dipeptide would be optimized and e.g., it is well known that acetyl hexapeptides have strong anti-wrinkle activity as taught by the applied art and thus increasing amount of acetyl hexapeptides relative to that of dipeptide for certain anti-wrinkle properties would be obvious from the standpoint of ordinary artisan. 

5. The species of instant claims 2, 9, 11, 21 and 22 other than those of the applied art would be obvious variation because the other species would be equivalent in function to the cited species, in the absence of evidence to the contrary.   

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered but are not persuasive.  
Applicant argues that there is no motivation to replace Garruto’s non-acetylated hexapeptide, which are required to bind elastin binding protein (EBP) receptors, with Kim’s acetyl hexapeptides because Kim’s acetyl hexapeptides do not have the necessary sequence structure, namely, XGXXPG and thus one of the ordinary artisan would not expect to preserve the biological activity of Garruto’s composition following the modification proposed by the Office and as such there would be no expectation of successfully creating a composition capable of skin repair, skin regeneration or wound healing, and thus, the claimed composition is non-obvious with respect to Garruto, Kim, Bojarska and/or Margulies. 
The Examiner responds that Garruto discloses a combination of dipeptide and hexapeptide is effective to promote healthy skin, skin regeneration, skin repair, skin bend preparation, anti-skin wrinkle, enhanced elasticity and radiance, and wound healing (see e.g., abstract of Garruto); Kim teaches acetyl hexapeptides increases the absorption to skin when applied to skin for use in cosmetics (e.g., [0050], [0054] and [0090]); Bojarska teaches acetyl hexapeptide inhibits the release of the neurotransmitter and reduces wrinkles with less toxic compared with Botox (page 6, 3-4th paras.), and therefore, as taught by Kim and Bojarska, acetyl hexapeptide enhances skin absorption and reduces wrinkles and less toxic and thus, replacing hexapeptide of Garruto with acetyl hexapeptide of Kim/Bojarska and/or further adding acetyl hexapeptide of Kim/Bojarska to the composition of Garruto containing hexapeptide would enhance skin absorption and less toxic, regardless of different sequence. In this context, Applicant did not show that the composition of Garruto would not work when hexapeptide of Garruto is replaced with acetyl hexapeptide of Kim and Bojarska. Further, since the prior art in combination teaches the claimed invention, instant results would be expected. 
In light of the foregoing, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613